DETAILED ACTION
 	The following is a Final Office action in response to Applicant's amendment filed on February 23, 2021. By the amendment, Applicant has amended Claims 1-5, 7-10, and 12-20, and cancelled claims 6 and 11. Currently Claims 1-5, 7-10, and 12-20 are pending.
		
				Notice of Pre-AIA  or AIA  Status
	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
	The 35 U.S.C. 101 rejection of Claims 1-5, 7-10, and 12-20 in the previous action is maintained.
The 35 U.S.C. 103 rejection of claims 1-5, 7-10, and 12-20 in the previous action is maintained.


				Response to Arguments

 	Applicant's arguments filed on February 23, 2021 with regard to the 101 rejection have been fully considered but they are not persuasive. Specifically
Applicant argued that the current amended claims explicitly provides for a user-interface that “performs a specific function”, which is similar to the inventive concept in Data Engine Technologies LLC v. Google LLC (Fed. Cir. 2018)(“Data Engine”). Utilization of an adaptive user-interface solves a “technological problem in computers”. Data Engine references Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018) to support the claim that improved user-interfaces are technological in nature. As currently amended, the user-interface comprises behavioral insights, meeting interface, and behavioral insight dashboard.  Applicant further argues that “Similar to Data Engine, Applicant’s software comprises a “specific structure...within a...display...that performs a specific function”. The Applicant’s software exceeds computational regularities such as merely displaying information on a screen or merely collecting, manipulating, or organizing information”. Applicant further argues that the current claims explicitly provide for a system that provides an aggregate of interrelated data. Similar to the findings of the inventive concept in Packet Intelligence LLC v. 
	In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – preparing calendar invitations and presenting relevant information regarding potential attendees. While the presenting behavioral insights for individuals and groups that facilitates preparation for meetings, they in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)-(h)). See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55. A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54.	
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:
   .        Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);

.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims is: a meeting interface (Claims 1, 8, and 12). It is noted that the meeting interface is not  a computer generated user interface. This is generic 
This recited additional element is merely a generic computer 
component. The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application. See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a 
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.

				Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 1-5, 7-10, and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”). Claim 40, however, is directed to a computer program product comprising one or more computer readable storage media, which encompasses transitory (e.g., transitory propagating signal), which does not fall within one of the 
	With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-5, 7-10, and 12-20) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.

With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong


 	Taken independent claim 1 as an example, independent claim 1 recites:
 	transmitting a calendar prompt requesting at least one date and time for a meeting; transmitting an attendee prompt requesting at least one requested attendee for a meeting group (wherein the “transmitting” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at pa. 9 of the October 2019 Update);  receiving psychometric profile and one or more interest lists and skill lists for each of the at least requested attendee (wherein the “receiving” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process); building a behavioral insight dashboard comprising a visualization of behavioral insights wherein behavioral insights  for one or more of the meeting group and the at least one of the requested attendee are based on an assessment of the psychometric profiles and one or more interest lists and skill lists (wherein the “building fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process); transmitting the behavioral insight dashboard providing behavioral insights for one or more of the at least one requested attendee and the meeting group, wherein behavior insights are based on at least an assessment of a psychometric profile of the at least one attendee and the meeting group (wherein the “transmitting” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with 
	Independent claims 8 and 12 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional element is a meeting interface.  This additional element has been evaluated, but fail to integrate the abstract idea into a practical application. This limitation describes elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to integrate the abstract idea into a practical application,), which is not enough to integrate the abstract idea into a practical application. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical 
	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to an open communication network and a storage device. This additional element has been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to significantly more than the abstract idea. Notably, Applicant’s Specification describes the generic computer system that may be used to implement the invention (See, e.g., Specification at Paragraphs [0011-0012]. 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer 

	The dependent claims 2-5, 7, 9-10, and 13-20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-5, 7, 9-10, and 13-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details or activities that can be performed in the human mind via observation, evaluate, judgment, or opinion. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer 

  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.     
                                                             
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623